Defendant, American Glass Company, Inc. (to be referred to as American), has appealed from a judgment of the Albany County Court, rendered' on the verdict of a jury in favor of plaintiff and on a cross complaint in favor of defendant, D’Ambrosio. Plaintiff sued both defendants to recover the unpaid price of steel furnished and services rendered in the remodeling of American’s building in the city of Albany. D’Ambrosio sought recovery on a contract relating to work on the first floor of such building. Coneededly services . rendered by him to American in remodeling the second floor of the building were on a per diem basis and full payment therefor had been made. The question of plaintiff’s extension of credit to American for material and services on the whole job was entirely one of fact for the jury. While there was dispute as to the terms and extent of the contract between these defendants for the remodeling of the building’s first floor, and as to certain extras and additional services, that was again a question of fact for the jury. No reason is shown for disturbing the verdict *1099either as to plaintiff Farley or defendant D’Ambrosio. Judgment unanimously affirmed, with one bill of costs to be divided equally between the respondents. Present.— Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.